Opinion by
Henderson, J.,
The instructions to the jury by the learned trial judge are supported by the evidence, and are in accord with the numerous authorities referred to by him in the opinion dismissing the appeal from the assessments. The evidence is clear that sales were made directly from tank wagons used by the defendant for the distribution of its products and paid for at the time of the deliveries to the purchasers. Much of the oil and gasoline was no doubt delivered on orders sent to the Philadelphia office of the appellant, but this does not establish a course of business from which it can be determined that all of the sales from the “relay tanks” were referable to that office. The peculiar method of distribution was perhaps necessary because of the character of the commodities and the various local demands therefor. It would have been impracticable to have supplied all of the wagons from the refinery, and the practice of distributing to everyone locally who desired to buy, was doubtless in the interest of the company as well as convenient to the purchaser. It seems clear that the title to much of the supplies taken from the relay stations remained in the company until actual sales from the tank wagons, and the course of business thus shown supports the conclusion of the court that the storage tanks were in effect warehouses from which sales were made of which the *396company had no notice until the drivers made daily reports of the cash received by them. In an important sense it can be said, therefore, that these tanks were used as stores or warehouses apart from the factory for the purpose of vending goods. That which was withdrawn from the storage tanks and sold by the appellant’s agents from the tank wagons can fairly be held to be sales from the source of supply. This was done in Atlantic Refining Company v. Van Valkenburg, 265 Pa. 456; Com. v. Abbott’s Alderney Dairies, 62 Pa. Superior Ct. 451; Com. v. Atlantic Refining Company, 69 Pa. Superior Ct. 32.
It is unnecessary to amplify the reasoning of the learned judge of the court below. The able argument of the counsel for the appellant has not convinced us that there was error in the judgment reached. It is affirmed.